Citation Nr: 0708635	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran had bilateral pes planus prior to service and 
there is no evidence of worsening thereof in service.  

2.  The veteran does not have a current left ear hearing 
disability.

3.  The veteran's tinnitus is not related to in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  Service connection for a left ear hearing disability is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006). 

3.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in July 2002.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the July 
2002 letter, which advised the veteran to provide the RO with 
any evidence that might support his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's available service medical records, VA 
medical records and all private medical records identified by 
the veteran.  The veteran has not indicated the presence of 
any outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  The veteran has 
been provided with an audiologic examination in furtherance 
of his claims of entitlement to service connection for left 
ear hearing loss and tinnitus.  As discussed below in greater 
detail, a medical examination is not warranted for the 
veteran's claim of entitlement to service connection for 
bilateral pes planus as there is no indication that this 
disorder is attributable to service.

The Board recognizes that not all of the veteran's service 
medical records have been associated with the claims file.  
The National Personnel Records Center (NPRC) has reported 
that the veteran's records are unavailable, but for those 
dated in 1982 related to acute cholecystitis with 
chloelithiasis.  The RO has made a formal finding that the 
remainder of the veteran's service medical records is 
unavailable.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the- doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

Pes Planus

Service connection for pes planus is not warranted.  The 
veteran's entrance examination dated in January 1972 contains 
a diagnosis of pes planus 2+ and notes that the veteran 
denied symptoms thereof at that time.  There is no additional 
evidence showing any foot complaints during service.  The RO 
has obtained medical records from Evelin R. Dacker, M.D., and 
Stephanie Welch, M.D., which are silent with respect to 
complaints or treatment of pes planus.  

The veteran claims that pes planus was aggravated during 
service.  Because pes planus is noted on the veteran's 
entrance examination, it is clear that this condition pre-
existed service and was not directly incurred in service.  
Likewise, because there are no foot complaints in service and 
there is no evidence of in-service worsening, it cannot be 
concluded that the veteran's pes planus was aggravated by 
service.  Although the veteran has given a statement to the 
effect that he believes that there is a relationship between 
service and pes planus, it is noted that as a lay person he 
is not competent to give an opinion requiring medical 
knowledge, such as the etiology of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for pes planus and it must 
be denied.

Left Ear Hearing Loss and Tinnitus

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
45
50
LEFT
25
15
15
30
30

Pure tone averages were 34 for the right ear and 23 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.  

Service connection for left ear hearing loss cannot be 
established.  Hearing loss will be considered to be a 
disability when the auditory threshold in any of the 
frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 2000, 3000 or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  With reference to the 
results of the March 2005 audiologic examination, the Board 
notes that the veteran does not have left ear hearing loss 
that meets the auditory thresholds required under this 
regulation.  Accordingly, the claim of entitlement to service 
connection for left ear hearing loss must be denied.  

Service connection for tinnitus is not warranted.  The 
available service medical records and private medical records 
are negative for complaints or treatment of tinnitus.  The 
only evidence of record regarding tinnitus is the March 2005 
audiologic examination.  At that time the veteran reported 
recurrent tinnitus that he noticed once or twice per week.  
The examiner diagnosed tinnitus with right ear noise induced 
hearing loss and opined that tinnitus was not related to 
service because tinnitus with noise induced hearing loss is 
usually constant in nature.  Accordingly, the evidence of 
record indicates that the veteran's tinnitus was not incurred 
in service and the claim must be denied.  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


